Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 26, 2016

                                      No. 04-16-00105-CV

                         IN THE INTEREST OF A.M.W., A CHILD,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 1995EM501946
                        The Honorable Nick Catoe, Jr., Judge Presiding


                                         ORDER
       The reporter’s record in this case was electronically recorded. On May 2, 2016 we
ordered the court recorder to file the audiotapes, logs, and the transcript of the proceedings on or
before May 27, 2016. The audiotape and log were filed on May 4, 2016.

       On May 25, 2016, a notification of late record was filed stating that the transcript was
expected to be completed by June 10, 2016. An extension of time to file the transcript is
GRANTED. The transcript is due on June 10, 2016.


                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of May, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court